                                                                                   FILED  02/26/2020
           Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 1 of 12                 Shirley Faust
                                                                                            CLERK
                                                                                 Missoula County District Court
                                                                                    STATE OF MONTANA
                                                                                  By: Molly
                                                                                      __________________
                                                                                            Reynolds
Dana L. Hupp                                                                       DV-32-2020-0000259-NE
                                                                                         Marks, Jason
Joni L. Quinlan                                                                              1.00
WORDEN THANE P.C.
321 W.Broadway, Ste. 300
Missoula, Montana 59802
(406)721-3400
dhuppgwordenthane.com
jquinlan@wordenthane.com

      Attorneysfor Plaintiff



                    MONTANA FOURTH JUDICIAL DISTRICT COURT
                              MISSOULA COUNTY

 RATTLER HOLDINGS,LLC, d/b/a                               Cause No.
 PLANETARY DESIGN,                                         Dept. No.:

                Plaintiff,
                                                COMPLAINT AND JURY DEMAND
       -VS-

 UNITED PARCEL SERVICE,INC. and UPS
 SUPPLY CHAIN SOLUTIONS,INC.

                Defendants.


      Rattler Holdings, LLC, d/b/a Planetary Design, submits this Complaint

against Defendants UPS Supply Chain Solutions, Inc. and United Parcel Service,

Inc., and alleges as follows:

                   PARTIES,JURISDICTION,AND VENUE

      1.      Rattler Holdings, LLC, d/b/a Planetary Design ("Planetary Design"),

is a Montana limited liability company with its principal place of business in


                         COMPLAINT AND JURY DEMAND-PAGE 1
           Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 2 of 12



Missoula County, Montana. Planetary Design sells travel French presses,

drinkware, and coffee and dry goods storage containers.

      2.      Defendant UPS Supply Chain Solutions, Inc.("UPS SCS")is a

subsidiary of United Parcel Service, Inc.(collectively "UPS"), an American

multinational package delivery and supply chain management company

incorporated in Delaware with its principal place of business in Georgia. UPS SCS

(China) Limited("UPS SCS China")is a division of UPS SCS.

      3.      Jurisdiction and venue are proper in Missoula County pursuant to

Montana Code Annotated § 25-2-122 and Rule 4 of the Montana Rules of Civil

Procedure.

           FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

      4.      Planetary Design's warehouse is located in Bonner, Montana. It sells

its products in the United States and internationally. Many of its products are

manufactured in China.

      5.      Historically, Planetary Design utilized UPS's services to ship its

goods manufactured in China to its warehouse in Bonner. The goods were then

shipped from Bonner to Planetary Design's distributors and customers.

      6.     In the spring of 2017,Planetary Design decided to explore the option

of having its Chinese goods shipped from China directly to its international

distributors and customers to eliminate unnecessary expenditures and reduce



                         COMPLAINT AND JURY DEMAND-PAGE 2
           Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 3 of 12



delivery times.

      7.      UPS purports to have expertise in global trade, import and export, and

international regulations, and it represents itself as a "knowledgeable guide to help

[companies] navigate international commerce."(See UPS Supply Chain Solutions

website, available at: https://www.ups-scs.com/intemational/ (last accessed Jan.

29, 2020).)

      8.      On July 7, 2017, Jonathan Dimmick,Planetary Design's Purchasing

Agent, e-mailed Matthew Deutsch, Planetary Design's UPS Account Manager, to

find out if UPS could provide international logistical services to Planetary Design.

      9.      Matthew Deutsch connected Planetary Design with Ella Wu,Business

Development Manager for UPS, regarding UPS's ability to consolidate and store

Planetary Design's goods in China and to ship them to Planetary Design's

international distributors and customers.

      10.     Johnathan Dimmick and Ella Wu corresponded back and forth

regarding the services Planetary Design was seeking. Matthew Deutsch, as

Planetary Design's UPS Account Manager, was copied on nearly all emails

regarding the contract negotiation for supply chain services with UPS.

      11.     In December 2017, Planetary Design, Matthew Deutsch, and

employees of UPS SCS China participated in a conference call to discuss UPS's

warehouse and shipping services in China.



                         COMPLAINT AND JURY DEMAND-PAGE 3
         Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 4 of 12



      12.    The arrangement with UPS SCS China was to include both the storage

of goods in China and the shipment of goods from the UPS warehouse in China to

Planetary Design's distributors and customers.

      13.   In January 2018, in reliance upon Matthew Deutsch's involvement in

the contract negotiations and role in connecting Planetary Design with UPS's

international supply chain services, the conference call in December 2017, and

UPS's purported expertise in international commerce, Planetary Design entered

into a Logistics Services Agreement with UPS SCS China for the storage and

shipment of its inventory out of China.

      14.   Planetary Design entered into the Logistics Services Agreement with

UPS SCS China in reliance upon assurances by the UPS representatives that it

could both store Planetary Design's inventory in China and ship the inventory out

of China.

      15.   Planetary Design would not have entered into the Logistics Services

Agreement if it knew UPS SCS China could not handle both storing and shipping

its inventory out of China.

      16.   After entering into the Logistics Services Agreement with UPS SCS

China, Planetary Design began the process of moving goods to the UPS SCS China

warehouse and also authorized purchase orders from various international

customers based on the Logistics Services Agreement.



                        COMPLAINT AND JURY DEMAND-PAGE 4
         Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 5 of 12



       17.   In February 2018, UPS representative Helen Wang informed

Planetary Design that shipments were being delayed due to overbooking.

       18.   On February 14, 2018, Jonathan Dimmick contacted Matthew

Deutsch for assistance in expediting shipments from China. Matthew Deutsch

responded on the same day that he would "reach out to our Ocean team and see

what can be done."

      19.    After months of delays and UPS failing to ship product out ofthe

warehouse, Planetary Design discovered that UPS SCS China was unable to export

Planetary Design's inventory.

      20.    Matthew Deutsch sent an email to Ella Wu on September 4, 2018

asking UPS SCS China personnel to contact Planetary Design regarding their

concerns with UPS SCS China's services.

      21.    On September 5, 2018, Ella Wu stated via email that "UPS warehouse

operation staff is responsible for warehouse inbound receiving, inventory

management and warehouse outbound picking."

      22.    Also on September 5, 2018, Bob Ballengee, Director of Operations

for Planetary Design, forwarded Ella Wu's email to Matthew Deutsch and stated,

"We should have been advised by UPS that they could not provide logistics and

export support for goods being stored in their warehouse."

      23.    UPS SCS China billed Planetary Design for storing its product in UPS



                        COMPLAINT AND JURY DEMAND-PAGE 5
        Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 6 of 12



SCS's China warehouse even though it was not able to provide the support

Planetary Design required to ship the product out ofthe warehouse to its

international customers. In effect, UPS billed Planetary Design for services that

were of no value given that UPS was unable to provide the additional services

Planetary Design needed to get its product to its customers.

      24.   In September 2018, Planetary Design worked with Matthew Deutsch

to address UPS SCS China's billing statements, which it believed were

unreasonable under the circumstances.

      25.   On September 13, 2018, Planetary Design requested relief from

Matthew Deutsch for the payment ofinvoices from UPS SCS China because

Planetary Design was "mis-directed by UPS into a service that does not and never

has provided us with the services we need."

      26.   After several months of UPS SCS China's failure to ship products out

of the warehouse, Planetary Design terminated the Logistics Services Agreement

on or around September 28, 2018.

      27.   Finally on October 8, 2018, Ella Wu explained to Bob Ballengee that

UPS SCS China listed Planetary Design as the "exporter of record," i.e., the

company authorized to export goods out of China.

      28.   Upon information and belief, neither Planetary Design nor UPS were

authorized to export Planetary Design's goods out of China from the UPS non-



                        COMPLAINT AND JURY DEMAND-PAGE 6
         Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 7 of 12



bonded warehouse in Shanghai.

      29.    Neither UPS nor UPS SCS China explained this to Planetary Design

until Ella Wu's October 8, 2018, email. Nearly 10 months went by before UPS was

forthcoming that it could not meet Planetary Design's needs.

      30.    UPS representatives either knew, or should have known, that UPS

could not ship goods out of China and that Planetary Design was not qualified to

be an exporter ofrecord.

      31.    After entering into the Logistics Services Agreement, but before

learning of UPS's inability to export goods out of China, Planetary Design entered

into numerous sales agreements for the sale of its products to customers

worldwide.

      32.    Due to UPS's inability to export goods from UPS SCS China's

warehouse and UPS's misrepresentation, Planetary Design suffered damages due

to lost sales, replacement orders, and the lost confidence of its customers.

      33.    After terminating the Logistics Services Agreement, UPS SCS China

refused to cooperate with Planetary Design's new export company to remove

Planetary Design products from the UPS warehouse in China until Planetary

Design paid outstanding invoices. Planetary Design disputed these invoices due to

UPS SCS China's providing incomplete services under the Logistics Services

Agreement.



                        COMPLAINT AND JURY DEMAND-PAGE 7
         Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 8 of 12



       34.   Planetary Design contacted UPS representatives Matthew Deutsch

and Letty Thompson in October 2018 expressing its grievance with UPS's

misrepresentations and the delayed removal ofPlanetary Design products from the

UPS warehouse in China.

       35.   On October 12, 2018, Letty Thompson,the UPS Northwest Area

Sales Manager, apologized for UPS's misrepresentation to Planetary Design

regarding the services it could provide in China.

       36.   Planetary Design sent demand letters to UPS on December 17, 2018

and June 4, 2019 seeking recognition from UPS of its misrepresentation and relief

for Planetary Design's damages due to such misrepresentation.

       37.   UPS responded on August 7, 2019 denying any liability on the part of

UPS.

                           COUNT 1— NEGLIGENCE

       38.   The above allegations are incorporated by reference.

       39.   UPS negligently failed to disclose material facts regarding its ability

to provide full-service storage and exportation of goods out of China.

       40.   UPS had a duty to exercise reasonable care to obtain and supply

accurate information concerning its ability to both store and ship Planetary

Design's products out of China.

       41.   UPS breached that duty by failing to obtain and supply accurate



                        COMPLAINT AND JURY DEMAND-PAGE 8
         Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 9 of 12



information concerning its ability to export products out of China, and it made

false representations to Planetary Design about its ability.

       42.   UPS knew or should have known that neither UPS nor Planetary

Design could serve as an exporter of record in China, and therefore, UPS

misrepresented the type of logistical services it could provide to Planetary Design.

       43.   UPS's breach caused Planetary Design damages.

                     COUNT 2 — CONSTRUCTIVE FRAUD

       44.   The above allegations are incorporated by reference.

      45.    UPS represented to Planetary Design that it could fulfill Planetary

Design's storage and shipping needs as an international distributor.

      46.    UPS represented that it could export Planetary Design's products out

of China.

      47.    UPS did not disclose the material fact that it was not able to ship

products out of China.

      48.    By its misrepresentations and omissions, UPS created the false

impression that it could fulfill the material terms of the parties' agreement.

      49.    UPS's representations and omissions were made to induce Planetary

Design to use UPS's services.

      50.    Planetary Design had no notice that UPS could not export Planetary

Design's products out of China.



                         COMPLAINT AND JURY DEMAND-PAGE 9
          Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 10 of 12



         51.   Planetary Design reasonably relied upon UPS's representations and

was induced to enter into a contract for the storage and shipment of goods with

UPS SCS China.

         52.   As a result of Planetary Design's reliance on UPS's representation,

Planetary Design has sustained damage.

         53.   Planetary Design is entitled to damages from UPS in an amount to be

determined at trial.

               COUNT 3 — NEGLIGENT MISREPRESENTATION

         54.   The above allegations are incorporated by reference.

         55.   UPS represented to Planetary Design that it could fulfill Planetary

Design's storage and shipping needs as an international distributor.

         56.   UPS's representation that it could ship products out of China was

false.

         57.   UPS made such representation without any reasonable grounds for

believing it to be true.

         58.   UPS's representation that it could store and ship Planetary Design's

products from China was made with the intent to induce Planetary Design, in

reliance upon such representation, to use UPS's services.

         59.   At the time UPS made the representation, Planetary Design was

unaware ofthe falsity ofthat representation.



                           COMPLAINT AND JURY DEMAND-PAGE 10
         Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 11 of 12



       60.    Planetary Design acted in reliance upon UPS's representation and was

induced to enter into a contract for the storage and shipment of goods with UPS

SCS China.

       61.   Planetary Design was justified in relying on UPS's representation.

       62.   As a result ofPlanetary Design's reliance on UPS's representation,

Planetary Design has sustained damage.

       63.   Planetary Design is entitled to damages from UPS in an amount to be

determined at trial.

                                RELIEF REQUESTED

       WHEREFORE,Plaintiff prays for judgment against the Defendants, and

each ofthem, as follows:

             A.        Compensatory and consequential damages in an amount to be

proved at trial;

             B.    Attorney fees and costs of action; and

             C.    Such additional relief as this Court deems warranted under the

circumstances.

I/

/I

I/

I/



                          COMPLAINT AND JURY DEMAND-PAGE 11
        Case 9:20-cv-00117-DLC Document 4 Filed 08/06/20 Page 12 of 12



                         DEMAND FOR JURY TRIAL

      Planetary Design demands a trial by jury on all issues presented in this

Complaint that are so triable.

      DATED this,        y ofFebruary 2020.

                                      WORDEN THANE P.C.
                                      Attorneysfor Plaintiff


                                      D. a L. u•
                                       on L. Quinlan




                       COMPLAINT AND JURY DEMAND-PAGE 12
